DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s cancellations of claim 1 and submission of new claims 2-21 in “Claims - 12/14/2020”, have been acknowledged.  
This office action considers claims 2-21 pending for prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (40; Fig 2; [0035] or C 3, L 16-39) = (element 40; Figure No. 2; Paragraph No. [0035]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 2-13, 15-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Nojiri; Yasuhiro (US 20120235109 A1; hereinafter Nojiri).


    PNG
    media_image1.png
    169
    335
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    248
    297
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    207
    133
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    179
    126
    media_image4.png
    Greyscale

               Nojiri Figure 2                               Figure 3                Figure 4A   Figure 4B
2. Nojiri teaches a memory device, comprising (see the entire document, Figs. 2-3, 4A-4F, specifically, as cited below): 
a substrate (40; Fig 2; [0036]); 
a lower conductive line (any of 51, 52, 53 of 50; hereinafter 51(50); [0039]) disposed above the substrate; 
an upper conductive line (any of 71, 72, 73 of 70; hereinafter 71(70); [0043]) disposed above the lower conductive line; and 
a memory cell stack (MC; any of 61, 62, 63 of 60; hereinafter 61(60); [0041]; detailed in Fig 3-4s as MC, 61; [0045]) between the lower conductive line and the upper conductive line (40/50 (51/71)), the memory cell stack comprising: 
a storage element (61e); and 
a lateral plateau region (upper surface of 61d1; Fig 4A; hereinafter 61d1_LPR) between the storage element (61e) and the lower conductive line (51), wherein: 
all portions of the memory cell stack (of {61e, 61f,61g}) between the lateral plateau region (61d1_LPR) the upper conductive line (70) are less wide than the lateral plateau region (expressly depicted in Fig 4A-4B); and 
all portions of the memory cell stack (of {61b1, 61c1,61d1}) between the lateral plateau region (61d1_LPR) and the lower conductive line (51) are at least as wide as the lateral plateau region (expressly depicted in Figs 4A-4B).  
3. Nojiri, as applied to, the memory device of claim 2, further teaches, wherein: 
the lateral plateau region (61d1_LPR) has a first width; 
the storage element (61e) has a second width that is smaller (expressly depicted in Fig 4A-4B) than the first width; and 
the second width is at least as wide as (expressly depicted in Fig 4A-4B) all portions of the memory cell stack (of {61f, 61g}) between the storage element (61e) and the upper conductive line (71).  
4. Nojiri, as applied to, the memory device of claim 2, further teaches, wherein: 
the lower conductive line (51; Fig 2-3) extends in a first direction (x-direction at least in cross point region along 51, as viewed from Fig 2); 
the upper conductive line (51; Fig 2-3) extends in a second direction (y-direction at least in cross point region along 71, as viewed from Fig 2) different than the first direction; and 
the lateral plateau region (61d1_LPR) is wider (construed from Fig 2 of a 3D MC region; and projection from Fig 4A) than the storage element (61e) in the first direction and in the second direction.  
5. Nojiri, as applied to, the memory device of claim 2, further teaches, (the device) further comprising: 
an electrode (61d1; Figs 3, 4A-4B) between the storage element (61e) and the lower conductive line (51), wherein an upper surface of the electrode comprises the lateral plateau region (upper surface of 61d1; Fig 4A; hereinafter 61d1_LPR); 
a dielectric material ({61k,61i}; Fig 3; [0047-0048]), wherein: 
a first portion (at left in Fig 3) of the dielectric material extends from the lower conductive line (51) to the upper conductive line (71) and is in contact with a first sidewall of the electrode (61d1), wherein a thickness of the first portion of the dielectric material is smaller than a separation (distance viewed from Fig 2) between the memory cell stack (61) and a second memory cell stack (62); and 
a second portion (at right in Fig 3) of the dielectric material extends from the lower conductive line (51) to the upper conductive line (71) and is in contact with a second sidewall of the electrode (61d1), wherein a thickness of the second portion of the dielectric material is smaller than a separation (distance viewed from Fig 2) between the memory cell stack (61) and a third memory cell stack (62).  
6. Nojiri, as applied to, the memory device of claim 5, further teaches, wherein: 
the first portion of the dielectric material (specifically 61i at left) is in contact with the upper surface of the electrode (61d1; Figs 3); and 
the second portion of the dielectric material (specifically 61i at right) is in contact with the upper surface of the electrode ((61d1).  
7. Nojiri, as applied to, the memory device of claim 5, further teaches, (the device) further comprising: 
a first protective liner (61j1 at left in Fig 4B also depicted in Fig 3 as {61j, 61h}) between the first portion of the dielectric material ({61k}; Figs 3, 4B), and a first sidewall of the storage element (61e), wherein (detailed in Figs 3,4B) the first protective liner extends from the upper surface of the electrode (61d1) to the upper conductive line (71); and 
a second protective liner (61j1 at right in Fig 4B also depicted in Fig 3 as {61j, 61h}) between the second portion of the dielectric material (61k; Fig 3, fig 4B) and a second sidewall of the storage element (61e), wherein the second protective liner extends from the upper surface of the electrode (61d1) to the upper conductive line (71).  
8. Nojiri, as applied to, the memory device of claim 7, further teaches, wherein: 
the memory cell stack comprises a second electrode (61g; figs 4A-B, 3) above the storage element (61e); 
the first protective liner  (61j1 at left in Fig 4B also depicted in Fig 3 as {61j, 61h}) is in contact with the upper surface of the electrode (61d1), the first sidewall of the storage element (61e), and a first sidewall of the second electrode (61g); and 
the second protective liner  (61j1 at right in Fig 4B also depicted in Fig 3 as {61j, 61h}) is in contact with the upper surface of the electrode (61d1), the second sidewall of the storage element (61e), and a second sidewall of the second electrode (61g).  
9. Nojiri, as applied to, the memory device of claim 7, further teaches, wherein: the first protective liner ({61j, 61h} at left; Fig 3) is thicker at the upper surface of the electrode (because of presence of thicker 61h) than at the upper conductive line (because of absence of thicker 61h); and the second protective liner({61j, 61h} at right; Fig 3) is thicker at the upper surface of the electrode (because of presence of thicker 61h) than at the upper conductive line (because of absence of thicker 61h).  
10. Nojiri, as applied to, the memory device of claim 5, further teaches, wherein (fig 4F): 
the first portion of the dielectric material ({61k,61i}; at left Fig 4F; [0071-0072]) is separated ([0072]) from the second portion of the dielectric material by a first distance at the lower conductive line (51); and 
the first portion of the dielectric material ({61k,61i}; at right Fig 4F; [0071,0073]) is separated ([0072]) from the second portion of the dielectric material by a second distance at the upper conductive line (71), the second distance smaller than the first distance.  
11. Nojiri, as applied to, the memory device of claim 5, further teaches, wherein: 
the first portion of the dielectric material is conformal (construed from [0047] material is natural oxide film and destined to be  conformal), with the first sidewall of the electrode and the upper surface of the electrode; and 
the second portion of the dielectric material is conformal (construed from [0047] material is natural oxide film and destined to be  conformal) with the second sidewall of the electrode and the upper surface of the electrode.  
12. Nojiri, as applied to, the memory device of claim 2, further teaches, wherein the storage element (61e) comprises a chalcogenide material (construed from [0051] where the resistance change layer 61e is formed of a material (e.g., HfO.sub.x) having at least one material selected from a group consisting of ZnMn.sub.2O.sub.4, NiO, NfO, TiO.sub.2, SrZrO.sub.3, Pr.sub.0.7Ca.sub.0.3MnO.sub.3 as the main component; these are chalcogenide material from group oxygen).  
13. Nojiri teaches a memory device, comprising (see the entire document, Figs. 2- 4F, 12D, specifically, as cited below): 
a substrate (40; Fig 2; [0036]); 
a lower conductive line (any of 51, 52, 53 of 50; hereinafter 51(50); [0039]) disposed above the substrate and extending in a first direction (x-direction);; and 
an upper conductive line (any of 71, 72, 73 of 70; hereinafter 71(70); [0043]) disposed above the lower conductive line and extending in a second direction (y direction) different than the first direction; and 
a memory cell stack (MC; any of 61, 62, 63 of 60; hereinafter 61(60); [0041]; detailed in Fig 3-4s as MC, 61; [0045]) interposed between the lower and upper conductive lines (51,71), wherein the memory cell stack includes a lateral plateau region (upper surface of 61d1; Fig 4A; hereinafter 61d1_LPR) in the first direction (x-direction at least in cross point region along 51, as viewed from Fig 2) such that a first width of the memory cell stack (of {61b1, 61c1,61d1})  below the lateral plateau region (61d1_LPR) is wider (expressly depicted in Figs 4A-4B) than a second width of the memory cell stack (of {61e, 61f,61g}) above the lateral plateau region (61d1_LPR).  
15. Nojiri, as applied to, the memory device of claim 13, further teaches, wherein the memory cell stack comprises an active element (16e), and wherein the lateral plateau region (61d1_LPR) is between (expressly depicted in Fig 4A-4B) the active element (16e) and the lower conductive line (51).  
16. Nojiri, as applied to, the memory device of claim 15, further teaches, wherein the memory cell stack further comprises: 
an upper electrode (61g; figs 4A-B, 3) between the active element (61e) and the upper conductive line (71); and 
a lower electrode (61d1; Figs 3, 4A-4B) between the active element (61e) and the lower conductive line (51).  
17 Nojiri, as applied to, the memory device of claim 16, further teaches. wherein the lateral plateau region (61d1; Figs 3) comprises a surface of the lower electrode (upper surface of 61d1; Fig 4A).  
20. Nojiri teaches a memory device, comprising (see the entire document, Figs. 2- 4F, 12D, specifically, as cited below): 
a lower conductive line (any of 51, 52, 53 of 50; hereinafter 51(50); [0039]);
an upper conductive line (any of 71, 72, 73 of 70; hereinafter 71(70); [0043]) above the lower conductive line; and 
a memory cell stack (MC; any of 61, 62, 63 of 60; hereinafter 61(60); [0041]; detailed in Fig 3-4s as MC, 61; [0045]) between the lower conductive line (51) and the upper conductive line (71), the memory cell stack comprising a lower electrode (61d1), a storage element (61e), and an upper electrode (61g), wherein a surface of the lower electrode comprises a lateral plateau region (upper surface of 61d1; Fig 4A; hereinafter 61d1_LPR); 
a first protective liner (61g1; at left; Fig 4B,3; [0045]) in contact with the lateral plateau region (61d1_LPR), a first sidewall of the storage element (61e), and a first sidewall of the upper electrode (61g); and 
a second protective liner (61g1; at right; Fig 4B,3; [0045]) in contact with the lateral plateau region(61d1_LPR), a second sidewall of the storage element (61e) that opposes the first sidewall of the storage element, and a second sidewall of the upper electrode (61g) that opposes the first sidewall of the upper electrode.  
21. Nojiri, as applied to, the memory device of claim 20, further teaches, (the device) further comprising: 
a first sealing dielectric ({61k,61i}; at left; Fig 3; [0047-0048]) in contact with a first sidewall of the lower electrode (61d1) and with the first protective liner (61h/61j1); and 
a second sealing dielectric ({61k,61i}; at right; Fig 3; [0047-0048]) in contact with a second sidewall of the lower electrode (61d1) that opposes the first sidewall of the lower electrode and with the first protective liner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nojiri; Yasuhiro (US 20120235109 A1, of IDS; hereinafter Nojiri)
Regarding claim 2, Nojiri as applied to the memory device of claim 13, is silent on wherein the first width of the memory cell stack below the lateral plateau regions (61d1_LPR) is between 10% and 50% wider than the second width of the memory cell stack above the lateral plateau regions (61d1_LPR). 
Notwithstanding, the Applicant has not presented persuasive evidence that the claimed comparative width dimension of “is between 10% and 50% wider than the second width of the memory cell stack above the plateau regions” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed dimension).  Also, the applicant has not shown that the claimed “comparative width dimension of “is between 10% and 50% wider than the second width of the memory cell stack above the plateau regions” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
On the other hand, Fig 4A depicts the memory cell stack below the plateau regions (below 61e) some dimension of wider than the second width of the memory cell stack above the plateau regions. Thus the parameter, expressed as thickness is a result effective variable.
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the width plateau regions as result effective variable in order to determine the width, and optimize “width”,as a, result-effective variable, and  arrives at the recited limitation, as routine experimentation. In reAntonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 13, and intervening claim 15.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of memory device of claim 15, wherein the lateral plateau region is between the second active element and the lower conductive line, as recited in Claim 18, in combination with the remaining features of Claim 18 and parent claim 13 and intervening claim 15.
Regarding claim 19, as this inherit the allowable subject matter from claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896   
June 7, 2022